PER CURIAM:
Courtney Constantine Watson filed an original 28 U.S.C. § 2241 (2000) petition in this court. Because Watson is incarcerat*228ed in Georgia, no circuit judge on this court has jurisdiction over his § 2241 petition. Accordingly, we deny leave to proceed in forma pauperis and dismiss the § 2241 petition without prejudice to Watson’s right to refíle the petition in the district of his incarceration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED WITHOUT PREJUDICE.